-~                              -




                          THE        momY             GENERAL
                                       OFTEXAS

ATTORNz5Y     “PzNlinAL


        Honorable L. R. Thompson
         County Auditor
         Taylor County
       Abilene, Texas

        Dear Mr. Thompson:                     Opinion No. O-4872
                                               Be: Can the same election supplies,
                                               ballots, and election judges be used
                                               to hold the General Election and the
                                               Special Election called to elect a
                                               State Senator for the General Elec-
                                               tion day?

                    Your letter of September 21, 1942, stating that the Governor
        had called a special election to be held on tie day of the Qeneral Elec-
        tion to elect a State Senator to suetieedHonorable John Lee Smith, has
        been given our aareful consideration.

                          In your letter you ask the following questions:

        "1. Can the general election supplies serve for both the general eleo-
        tion and the special election for State Senator?

        “2. Can everything appear on one ballot or must there       be separate bal-
        lots?

        R3.   Can one set of judges and clerks serve for both eleotions?

        "4. Is one set of ballot boxes sufficient, or must there be separate
        ballot boxes?"

                    We enclose a copy of our Opinion Ro. O-2853, written to Ron.
        A&   Niller, County Attorney of %uton County, dated November 1, 1940,
        which we think will answer each of the questions you ask. Without repeat-
        ing the argument and authorities therein quoted, but based upon same, '18
        answer your four questions as follousr

                    1. In our opinion, you cannot use the General Election sup-
        plies for both the General Election and the Speoial Eleotion, because they
        are to separate and distinct elections.

                    2. You cannot place on the offioial ballot for the General
        Election the names of those who are running for State Senator. Itnill
        be neoessary to have a separate and distinot ballot prepared for the
        Special Election.
Honorable L. R. Thompson, page 2 (O-4872)



            3. One set of judges and clerks can serve for holding
both of the elections.

            4. Itwill be necessary to have two sets of ballot boxes
and the ballots, after being voted, should %s kept in separate boxes,
bsoause there might be a contest over either the Special Eleation or
the General Election.



                                   ATTORRBYGEREFUL OFTEXAS


                                    By /s/ Gee. II. Barcus

                                            Geo. U.&ram
                                               Assistant



Enclosure

APPROVED SEP 29, 1942                               Approved
/S/ Gerald C. ?dann                             Opinion Comittee
ATTORREYGFZERALOFTEX&S                              &rBWB
                                                     ChinnSn